MEMORANDUM *
The facts and procedural posture of the case are known to the parties, and we do not repeat them here. Donte Lamont Lofton (“Appellant”) pleaded guilty to being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g), preserving his right to appeal the denial of his suppression motion. We have jurisdiction under 28 U.S.C. § 1291. On appeal, Appellant claims that his Fourth Amendment rights were violated when probation officers searched his residence. We review his claim de novo, and we also review the district court’s “[fjactual findings ... for clear error.” United States v. Manning, 56 F.3d 1188, 1196 (9th Cir.1995).
Appellant, as the probation officers knew, was on federal supervised release. Because of Appellant’s status and the conditions to which he had consented, the probation officers could search his residence on reasonable suspicion alone. See United States v. Knights, 534 U.S. 112, 122, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001); United States v. Lopez, 474 F.3d 1208, 1213-14 (9th Cir.2007). Here, we hold that the district court did not err in concluding that the search was reasonable under the Fourth Amendment because the officers had reasonable suspicion that Appellant had violated his supervised release conditions and was engaged in criminal activity. See U.S. Const. amend. IV; Knights, 534 U.S. at 121, 122 S.Ct. 587.
Because reasonable suspicion existed to conduct the search of Appellant’s residence, we need not resolve the question of whether the search would have been reasonable even in the absence of reasonable suspicion.
Accordingly, we AFFIRM the district court’s denial of Appellant’s motion to suppress.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.